Citation Nr: 0802328	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  03-28 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability with right radicular pain and degenerative 
changes, which has been rated as 10 percent disabling prior 
to October 5, 2004, and 20 percent disabling since October 5, 
2004.

2.  Entitlement to an increased rating for a left knee 
disability, status post medial collateral ligament repair 
with retained surgical screw and bony changes, evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1983 to 
February 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

During the pendency of this appeal, by way of a July 2005 RO 
decision, the veteran's low back disability was increased to 
20 percent disabling, effective October 5, 2004.


FINDINGS OF FACT

1.  Before October 5, 2004, the veteran's low back disability 
was manifested by characteristic pain on motion and slight 
limitation of the lumbar spine; since October 5, 2004, the 
veteran's low back disability is manifested by moderate 
limitation of motion; ankylosis has not been shown.

2.  The veteran's service-connected left knee disability is 
manifested by arthritis due to trauma; and functional 
impairment equates to 40 degrees short of full range of 
flexion with pain, and normal extension (0 degrees); no 
recurrent subluxation or lateral instability is shown on 
objective examination.


CONCLUSIONS OF LAW

1.  Prior to October 5, 2004, the criteria for a rating 
greater than 10 percent for low back disability have not been 
met; since October 5, 2004, the criteria for a rating greater 
than 20 percent have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2007).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability, status post medial collateral ligament 
repair with retained surgical screw and bony changes have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2003, prior to the initial adjudication of the claim.  
Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  In an August 2005 letter, the veteran 
noted that he had stated his case completely and asked the RO 
to forward his appeal to the Board without waiting for the 
60-day response period to expire.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of each 
issue and the text of the relevant portions of the VA 
regulations.  

While the notifications did not include the criteria for 
assigning an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), because the veteran's 
claims will be denied, these questions are not now before the 
Board.  Consequently, a remand is not necessary.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has also found, however, that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where a service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).

Low back disability

The veteran contends that his back symptoms have worsened 
over the years, and stated that his current symptoms include 
difficulty when bending or returning from a bending position, 
severe pain in his buttocks and down his right leg, 
discomfort when standing, walking, sitting and lying down, 
and difficulty maintaining a straight posture due to the 
pain.

The veteran was afforded a VA examination in May 1996, where 
the examiner noted no palpable spasm, no scoliosis, and no 
tenderness to sacroiliac joints, though there was mild 
tenderness to compression above the right sacroiliac joint.  
Forward flexion was to 86 degrees, extension 8 degrees, right 
lateral flexion was 40 degrees, left lateral flexion was 37 
degrees, rotation of the right was 35 degrees, and rotation 
of the left was 37 degrees.  The examiner noted no bowel or 
bladder incontinence, and stated that the pain was localized 
in his lower back.  A neurological examination was conducted 
which showed motor, sensorium, and cerebellar were intact, 
deep tendon reflex was 2+ over 4+ other than patellar 0+ over 
4+; bilateral Achilles 2+ over 4+.  The examiner diagnosed 
the veteran with chronic lumbosacral arthralgia secondary to 
previous strain injury aggravated with mobility activities 
such as bending or twisting, progressive radicular 
complaints, right buttocks radiating to anterior lateral 
right thigh, possibly secondary to degenerative disc disease 
L3-L4 distribution.

The veteran was afforded another VA spine examination in 
April 2003.  At this examination, the veteran reported pain 
in his lumbar spine, including weakness due to pain and 
stated that pain radiates down the right leg through the 
right buttock to the right knee.  He reported that flare-ups 
occurred four times a week and lasted most of the day, and 
noted that he was currently taking ibuprophen, 800 mg, once a 
day to help with the pain.  The veteran reported difficulty 
with walking, bending, standing, and back extension, and 
noted that during flare-ups he drags his right leg and must 
sit down more frequently.  He stated that he was working full 
time and had lost zero days from work during the previous 12 
months due to his disability.  The veteran reported that 
range of motion during a flare-up does change and estimated 
the following range of motion:  flexion to 30 degrees, 
extension to 10 degrees, rotation to 10 degrees, and lateral 
bending to 15 degrees.  

On examination, the examiner noted forward flexion of the 
lumbar spine to 90 degrees with pain at the end point, and 
extension to 35 degrees with complaints of pain.  Right 
lateral flexion was to 15 degrees with complaints of pain at 
the end point, and left lateral flexion was to 20 degrees 
with pain at the end point.  Right and left rotations were 
both to 35 degrees with complaints of pain at the endpoint.  
The examiner stated that range of motion did not change 
following repetitive use, and noted that the veteran 
demonstrated wincing and tenderness during the examination.  
An x-ray of the spine taken at the time of the examination 
revealed significant scoliosis convex to the right at the 
upper lumbar spine, degenerative changes, spondylosis at L3-
4, L4-5, and L5-S1, worse at the last level where the large 
osteophytes are seen, and evidence of facet joint disease at 
L4-5 and L5-S1.  The examiner stated that the usual range of 
motion of the lumbar spine was not additionally limited by 
weakness, instability, stiffness, or lack of endurance/easy 
fatigue, but stated that the veteran's usual range of motion 
of the lumbar spine is limited by pain an additional 19.5 
percent, and considering subjective data alone, the ROM 
during flare-ups is limited by an additional 55.6 percent.

The veteran was afforded another VA examination in October 
2004, at which point the veteran reported sharp right 
paralumbar pain, with location and distribution of the pain 
including radiation to the right paralumbar region down to 
the toe.  The veteran noted that due to his disabilities he 
had been losing some time from work over the past year but 
did not give a specific number of days, and also noted that 
at times his disabilities caused difficulty with getting 
dress.  

On examination, the examiner noted forward flexion to 90 
degrees, extension to 25 degrees, left lateral flexion to 15 
degrees, right lateral flexion to 20 degrees; and right and 
left lateral rotation to 20 degrees.  The examiner noted that 
regarding repetitive use, the range of motion did not change, 
and stated that the veteran's range of motion was not limited 
by weakness, instability, stiffness, or lack of endurance or 
easy fatigability, but noted that the veteran's usual range 
of motion was limited by pain an additional 20 percent during 
flare-ups.  The examiner noted no objective evidence of 
painful motion, spasm, weakness and/or tenderness, and stated 
that the neurological examination was intact, and that there 
had been no incapacitating episodes in the past 12 months.

X-rays taken of the lumbar spine at the time of the 
examination demonstrated spurs from the lower lumbar 
vertebrae consistent with spondylosis, and noted that there 
may be facet arthritis as well in the lower lumbar region 
compared with the previous study of April 1, 2003, but noted 
that no acute changes were noted.  The radiological 
impression was spondylosis and facet arthritis in the lower 
lumbar region without significant change from the previous 
study.  

After reviewing the x-rays, the examiner stated that it was 
his medical opinion that it was as likely as not that the 
veteran's condition of the lumbar spine had remained stable.  
The examiner stated that he reached this conclusion based on 
the information available to him at the time of the 
examination, which included the radiological report dated in 
October 2004 stating that there was no significant change 
from the previous study, and that compared with the x-ray at 
his April 2003 examination, the veteran's condition remained 
stable.

An October 2004 MRI of the lumbosacral spine provided by 
Covenant Healthcare indicated severe back pain with 
radiculopathy and gave an impression of moderate paracentral 
disc herniation at L4-L5 extending on the right side in the 
neural foramina, and noted mild disc herniation in the neural 
foramina at the level L3-L4 on the left side.

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  The veteran was notified of 
these changes in an SOC issued to him.  Because this change 
became effective during the pendency of the claim, the Board 
must consider both the new rating criteria, as well as the 
criteria in effect when the veteran filed his claim for an 
increased rating in January 2003.  However, even if the Board 
finds the revised version more favorable, the reach of the 
new criteria can be no earlier than the effective date of 
that change.  See VAOPGCPREC 3-2000.

Under the old rating criteria, the veteran's low back strain 
disability was initially rated utilizing Diagnostic Code 
5295.  38 C.F.R. § 4.71a (2002).  Under Diagnostic Code 5295, 
a zero percent (non-compensable) evaluation is for 
application when there are slight subjective symptoms only.  
A 10 percent evaluation is for application when there is 
characteristic pain on motion.  A 20 percent evaluation is 
for application when there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent evaluation, the highest 
rating available under Diagnostic Code 5295, is for 
application when there are severe symptoms, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

At the time the veteran filed his claim for an increased 
rating in January 2003, limitation of motion of the lumbar 
spine was evaluated utilizing the rating criteria found at 
Diagnostic Code 5292.  38 C.F.R. § 4.71a (2003).  Under 
Diagnostic Code 5292, a 10 percent rating is for application 
when there is slight limitation of the lumbar spine, a 20 
percent rating is for application when there is moderate 
limitation of motion, and a 40 percent rating is for 
application when there is severe limitation of motion.

As noted above, the changes to rating disabilities of the 
spine became effective September 26, 2003.  The change 
provided for the evaluation of all spine disabilities under a 
new General Rating Formula for Diseases and Injuries of the 
Spine.  The General Rating Formula is for use with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A note calls for evaluation 
of any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Under the new General Rating Formula, a 20 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is for application when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.

Intervertebral disc syndrome may be rated based on 
incapacitating episodes with a 10 percent rating assigned for 
such episodes having a total duration of at least one week 
but less than 2 weeks during the past 12 months.  A 20 
percent rating is assigned for such episodes having a total 
duration of a least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent rating is assignable for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a.  

In this case, the veteran was initially granted service 
connection for his low back disability, effective March 1, 
1996, by way of a June 1996 rating decision, and evaluated as 
10 percent disabling under the old criteria, diagnostic code 
5295, due to characteristic painful or limited motion.  The 
veteran filed a claim for an increased rating in January 
2003, and during the pendency of this appeal, the RO 
increased the veteran's disability to 20 percent disabling 
utilizing diagnostic code 5292, (old rating criteria), based 
on moderate limitation of motion of the lumbar spine.

As noted above, Hart v. Mansfield calls for the Board to 
consider staged ratings for increased rating claims when the 
factual findings show distinct time periods where a service-
connected disability exhibits symptoms that would warrant 
different ratings.  As such, the Board will evaluate the 
veteran's low back disability to determine if he is entitled 
to a rating in excess of 10 percent prior to October 5, 2004; 
and whether his symptoms warrant an evaluation in excess of 
20 percent since October 5, 2004.

Analysis of rating prior to October 5, 2004

In this case, the Board finds that the veteran is not 
entitled to a rating in excess of the currently assigned 10 
percent for the period prior to October 5, 2004, under either 
the old or new rating criteria.  (Again, the Board notes the 
reach of the new criteria can be no earlier than September 
26, 2003, the effective date of the change.)

Regarding the rating criteria in effect prior to September 
26, 2003, under diagnostic code 5292, the veteran is not 
entitled to a higher 20 percent evaluation because the 
medical evidence of record prior to October 1, 2004, 
specifically the ROM determinations made by the April 2003 
examiner, do not reflect moderate limitation of motion.  As 
noted, on examination, the veteran had a normal range of 
flexion, extension and left and right lateral rotations.  The 
only limited ranges of motion were right lateral flexion 
which was limited to 15 degrees, and left lateral flexion 
which was limited to 20 degrees.  Although left and right 
lateral flexion equate to less than full range of motion, 
because flexion, extension and lateral rotations were all 
normal, these findings do not correspond to moderate 
limitation of motion, which is required to obtain a 20 
percent evaluation under diagnostic code 5292.  

Further, a 20 percent evaluation is not warranted under 
diagnostic code 5295 because the April 2003 examination did 
not indicate that the veteran experienced muscle spasm on 
extreme forward bending, and loss of lateral spine motion, 
unilateral, in a standing position.  Although there was some 
loss of lateral spine motion, (right lateral flexion was 
limited to 15 degrees, and left lateral flexion was limited 
to 20 degrees), left and right lateral rotations were both 
normal and no muscle spasms on extreme forward bending was 
noted by the April 2003 examiner, and even as far back as May 
1996, the examiner noted no palpable spasm.

In order to obtain a higher 20 percent rating under the new 
criteria, forward flexion cannot be greater than 60 degrees, 
or the combined range of motion of the thoracolumbar spine 
cannot be greater than 120 degrees.  However, in this case, 
forward flexion is 90 degrees, as such, a 20 percent 
evaluation is not available based on forward flexion alone.  
Additionally, a 20 percent evaluation is not available based 
on a combined range of motion assessment because the 
veteran's combined ROM is greater than 120 degrees.  
Specifically, the April 2003 examination revealed forward 
flexion to 90, extension to 35 degrees, right lateral flexion 
to 15 degrees, left lateral flexion to 20 degrees; and right 
and left lateral rotations were both to 30 degrees (normal), 
all of which combine to greater than 120 degrees.  Further, 
although the new rating criteria calls for evaluating any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately under 
an appropriate diagnostic code, in this case, the Board finds 
that no objective neurologic abnormalities have been 
demonstrated prior to October 5, 2004.  Specifically, 
although the veteran subjectively reported in the April 2003 
examination that he experienced pain radiating down his right 
leg through the right buttock, and noted flare-ups, the April 
2003 examiner did not indicate any objective neurologic 
abnormalities, and the May 1996 examiner, after conducting a 
neurological examination, noted that the cranial, motor, 
sensorium and cerebellar nerves were intact, and reported no 
bowel or bladder impairment.  Additionally, there has been no 
indication of incapacitating episodes, which are episodes 
that require bed rest prescribed by a physician.  38 C.F.R. 
§ 4.71a.  

In sum, a rating greater than 10 percent for the veteran's 
low back disability with right radicular pain and 
degenerative changes, is not warranted for the period prior 
to October 5, 2004.



Analysis of rating since October 5, 2004

Here, the Board finds that the evidence of record does not 
entitle the veteran to a rating higher than the currently 
assigned 20 percent under either the old or the new rating 
criteria, for the period since October 5, 2004.  The October 
2004 VA examination demonstrated a normal range of forward 
flexion (90 degrees) with pain at the end point, and 
extension to 25 degrees, only 5 degrees short of full range 
of extension, left lateral flexion was 15 degrees short of 
full range of lateral flexion; right lateral flexion was 10 
degrees short of full range of lateral flexion; and left and 
right rotation were both 10 degrees short of full range of 
rotation.  See 38 C.F.R. § 4.71a, Plate V, range of motion of 
cervical and thoracolumbar spine.

Regarding the rating criteria in effect prior to September 
26, 2003, under diagnostic code 5292, the veteran is not 
entitled to a higher 40 percent evaluation because the most 
recent medical evidence does not reflect severe limitation of 
motion.  As noted, on examination, the veteran had a normal 
range of flexion, and extension to 25 degrees which is only 5 
degrees less than a full range of extension.  Although left 
and right lateral flexion and left and right rotation equate 
to less than full range of motion, these findings do not 
correspond to severe limitation of motion, which is required 
to obtain a 40 percent evaluation under diagnostic code 5292.  

Additionally, a higher 40 percent rating is not for 
application under the old rating code 5295, because although 
the medical evidence does demonstrate loss of lateral motion 
with osteo-arthritic changes, in that the October 2004 
examination diagnosed the veteran with facet arthritis, and 
noted left lateral flexion to 15 degrees when 30 represents a 
normal range of lateral motion, the evidence does not show 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, or narrowing or irregularity of joint 
space, or some of the above (such as the loss of lateral 
motion with arthritic change) with abnormal mobility on 
forced motion.  As such, the veteran is not entitled to an 
increased rating under the old rating criteria.

Under the new rating criteria, the veteran is also not 
entitled to a higher evaluation because there is no evidence 
of unfavorable ankylosis of the entire thoracolumbar spine, 
and a 40 percent evaluation is only for application when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, and in this case, the October 2004 examination reported 
forward flexion to 90 degrees, which represents a normal 
range of motion.  Regarding separate evaluations for 
associated objective neurologic abnormalities, although the 
veteran had subjective complaints of right radicular pain, on 
examination, the October 2004 examiner specifically stated 
that the neurological examination was intact, and his 
evaluation is supported by the May 1996 findings noted above, 
which found the cranial, motor, sensorium and cerebellar 
nerves intact, and further noted no bowel or bladder 
impairment.  Additionally, as be before, there have been no 
incapacitating episodes as that term is defined by 
regulation.  Id.  

As noted above, the effects of pain on use, fatigability, and 
function loss were taken into account by both the April 2003 
and October 2004 examiners in assessing the range of motion 
of the veteran's lumbar spine.  In this regard, the Board 
notes that the current 20 percent evaluation is largely 
predicated on the functional loss of range of motion 
exhibited by the veteran after taking into account endurance, 
functional loss due to pain, pain on use, and fatigability.  
See DeLuca, supra.

In sum, the Board finds that the veteran is not entitled to a 
rating higher than 20 percent for the period since October 5, 
2004, under either the old or the new rating criteria for 
evaluating disabilities of the spine.

Based on the above analysis, entitlement to an increased 
rating for a low back disability with right radicular pain 
and degenerative changes, which has been rated as 10 percent 
disabling prior to October 5, 2004, and 20 percent disabling 
since October 5, 2004, is not warranted.

Left knee

The veteran contends that the condition of his knee has 
worsened over the years, and symptoms include intense 
prolonged pain, and he stated that it was painful when 
walking or just bending and straightening, noted that his 
knee locks up, and gives out when standing and walking, and 
noted that the inner portion of his knee was sensitive to 
touch.

The veteran was afforded a VA joint examination in April 
2003, at which point he reported pain, locking in 20 degrees 
of flexion, swelling, instability and easy fatigue/lack of 
endurance.  He reported difficulty walking up stairs while on 
the job, and additional difficulty standing during a flare-
up.  The veteran noted that he routinely used no assistive 
devices and stated that flare-ups occurred 2-3 times a week 
and last half a day, but noted that flare-ups occurred daily 
in winter weather and lasted longer.  The veteran noted that 
he had to install elevated toilets in his home to prevent 
straining his knee.

On examination, the examiner noted active range of motion for 
the left knee was 100 degrees of flexion and extension of the 
left knee was 5 degrees from full range of extension.  In 
regards to stability of the knee, the examiner noted normal 
varus and valgus stress test, normal McMurray's test, no 
joint line pain, or pivot shift, but noted crepitus on the 
lateral facet of the patella.

The left knee x-ray given at the time of the examination, 
noted that there was a screw at the mediofemoral condyle 
where ossification was seen around it, and stated that there 
was some calcification at the lateral meniscus consistent 
with chondrocalcinosis with mild degenerative changes of the 
mediofemoral tibial compartment and the patellofemoral joint.  
The impression was postoperative change with 
chondrocalcinosis and degenerative change.

After reviewing the x-ray, the examiner diagnosed the veteran 
with postoperative changes of the left knee, including 
chondrocalcinosis and degenerative changes, and stated that 
the veteran's usual range of motion of the left knee was not 
additionally limited by weakness, instability, or lack of 
endurance/easy fatigue.

In October 2004 the veteran was afforded another VA joints 
examination.  At this examination, the veteran reported that 
his left knee locked up every day and the pain was medial.  
The veteran reported that he uses a knee brace occasionally 
about two times per week, and stated that he had been missing 
some time from work.

On examination, range of motion revealed extension to 0 
degrees, flexion was 100/140 degrees, and the veteran's usual 
range of motion of the left knee during flare-ups was limited 
by pain and locking an additional 90 percent subjectively.  
Objectively, the examiner did not observe limitation during 
flare-ups or repetitive use at the examination.  Regarding 
instability of the knee, the examiner noted that the 
veteran's medial collateral ligaments were neutral and in 30 
degrees, and the flexion showed no motion; and stated that 
anterior and posterior cruciate ligaments showed less than 5 
mm in motion with a negative McMurray's test.  The examiner 
noted that there had been no incapacitating episodes in the 
past 12 months and no documented instability on physical 
examination.

X-rays of the left knee obtained at the time of the 
examination demonstrated metallic screw in the medial femoral 
condyle, calcification in the medial collateral ligament, 
marginal sclerosis and spurs involving the medial compartment 
and the patellofemoral joint consistent with degenerative 
arthritis compared with the previous study of April 2003.  No 
acute changes were noted.

After reviewing the x-rays of the left knee, the October 2004 
examiner diagnosed the veteran with degenerative arthritis of 
the left knee with calcification in the medial collateral 
ligament, and opined that it was as likely as not that the 
veteran's condition of the left knee had remained stable, 
based on the radiological report stating that there were no 
significant changes noted from the April 2003 x-ray report, 
and objectively, his condition had remained stable.

Diagnostic code 5010 is utilized for evaluating arthritis due 
to trauma, substantiated by x-ray findings, which calls for 
rating the disability under diagnostic code 5003, 
degenerative arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 
5003, in turn, calls for rating the degenerative arthritis on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is non-compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed.

The Board notes that the veteran was initially granted 
service connection and assigned a 10 percent disability 
rating based on evidence of arthritis due to trauma with 
noncompensable limitation of motion.  See 38 C.F.R. § 4.71a, 
diagnostic codes 5003, 5010.  The Board has considered 
whether other diagnostic codes might allow for a higher 
rating, but finds none.

Specifically, limitation of motion of the knee is evaluated 
under diagnostic code 5260, limitation of flexion; and 
diagnostic code 5261, limitation of extension.  The Board 
notes that a higher or separate rating is not available under 
either diagnostic code because examination has revealed near 
normal range of motion of the left knee.  Specifically, in 
order to warrant a higher rating for limitation of flexion, 
there would have to be a showing that flexion was limited to 
30 degrees.  Here, as noted above, the most recent 
examination showed that flexion was from 0 to 100 degrees, 
which is almost a full range of motion for VA evaluation 
purposes.  See 38 C.F.R. § 4.71a,  Plate II (Full range of 
motion is from 0 to 140 degrees).  Utilizing Diagnostic Code 
5261, a compensable rating would require extension limited to 
10 degrees; however, in this case the October 2004 VA 
examination found that extension was to zero degrees, which 
is normal for VA evaluation purposes.  See 38 C.F.R. § 4.71a.  
Even with consideration of pain experienced by the veteran, 
examiners have not identified disability tantamount to 
greater loss of motion than already reported.  

Additionally, diagnostic code 5256 is not for application 
here because there is no evidence of ankylosis of the knee.  
Under Diagnostic Code 5257, a 30 percent evaluation is for 
application when there is severe recurrent subluxation or 
lateral instability; a 20 percent rating is assignable for 
moderate recurrent subluxation or lateral instability; a 10 
percent rating is assignable for slight recurrent subluxation 
or lateral instability.  Here, there is no objective medical 
evidence of any subluxation or instability.  Specifically, 
the April 2003 examiner noted normal varus and valgus stress 
tests, a normal McMurray's test, and no pivot shift; and the 
October 2004 examiner stated that on examination, there was 
no documented instability.  Specifically, the examiner noted 
that the veteran's medial collateral ligaments were neutral 
and in 30 degrees, flexion showed no motion, and the anterior 
and posterior cruciate ligaments show less than 5 mm in 
motion with a negative McMurray's test.  The Board notes that 
even though the veteran has reported using a brace 
occasionally, examiners have found no ligamentous laxity.  
Consequently, a separate rating under this Code is not 
warranted.

Under Diagnostic Code 5258, a 20 percent evaluation is 
assigned for cartilage, semilunar, dislocated, with frequent 
episodes of locking, pain, and effusion into the joint.  
Here, the medical evidence does not mention dislocated 
cartilage, resulting in effusion in the knee, and although 
the veteran reported experiencing "locking" of his left 
knee, locking was not found on objective examination by 
either physician.  A higher rating under Diagnostic Code 5258 
is therefore not available.  

Diagnostic Code 5259, removal of symptomatic semilunar 
cartilage, is also inapt because the medical evidence does 
not mention removal of semilunar cartilage.

In addition, a higher evaluation is not available using 
Diagnostic Code 5262, impairment of the tibia and fibula, 
because there is no showing of nonunion or malunion of the 
tibia and fibula.  Lastly, the highest award available under 
Diagnostic Code 5263 is 10 percent, and application could 
therefore not result in a higher rating being assigned.

In sum, a higher evaluation of the veteran's left knee 
disability is not available under any of the diagnostic codes 
utilized for evaluation of the knee.  Even with problems 
complained of by the veteran, there is no suggestion that his 
knee impairment is tantamount to greater limitations than 
shown on examination.  As noted above, the October 2004 
examiner stated that the veteran's usual range of motion of 
the left knee was not additionally limited by weakness, 
instability, or lack of endurance/easy fatigue.  
Consequently, based on all the evidence of record, a higher 
rating is not warranted.  Although separate ratings can be 
assigned for traumatic arthritis under diagnostic code 5010, 
and instability of the knee under diagnostic code 5257, there 
is no objective evidence of lateral instability.  Therefore, 
separate ratings based on these diagnostic codes are 
inapplicable.

The Board has considered staged ratings for the veteran's 
left knee disability in accordance with Hart v. Mansfield, 
but finds that the record does not contain distinct time 
periods where the knee disability exhibits symptoms that 
would warrant different ratings.

Lastly, although the veteran has described his left knee and 
low back disabilities as being so severe that he deserves a 
higher rating, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2007).  The current evidence of record 
does not demonstrate that the veteran's left knee disability 
or low back disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his left knee and low back 
disabilities have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2007).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to an increased rating for a low back disability 
with right radicular pain and degenerative changes, which has 
been rated as 10 percent disabling prior to October 5, 2004, 
and 20 percent disabling since October 5, 2004, is denied.

Entitlement to an increased rating for a left knee 
disability, status post medial collateral ligament repair 
with retained surgical screw and bony changes, evaluated as 
10 percent disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


